DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regards to the ABSTRACT: “A processing box, comprising a housing [[(1)]], the housing [[(1)]] comprising two end plates (2, 3) located at two opposite ends; and deflectable deflection sliders (/I, 5), being provided at the bottom of the housing [[(1)]], the deflection sliders (/I, 5) being provided on the housing [[(1)]] by means of a rotating shaft [[(6)]], and being able to rotate on the surface of the bottom wall of the housing [[(1)]]. When the processing box is mounted in an image forming device by means of a mounting bracket on the image forming device, the deflection sliders (/I, 5) cooperate with a guide portion of the mounting bracket and deflect in accordance with the guide portion of the mounting bracket, so that the processing box can be deflected firstly relative to the image forming device and then be placed properly, thereby facilitating the mounting of the processing box” has been changed to -----A processing box, comprising a housing, the housing comprising two end plates located at two opposite ends; and deflectable deflection sliders, being provided at the bottom of the housing, the deflection sliders being provided on the housing by means of a rotating shaft, and being able to rotate on the surface of the bottom wall of the housing. When the processing box is mounted in an image forming device by means of a mounting bracket on the image forming device, the deflection sliders cooperate with a guide portion of the mounting bracket and deflect in accordance with the guide portion of the mounting bracket, so that the processing box can be deflected firstly relative to the image forming device and then be placed properly, thereby facilitating the mounting of the processing box------.



Allowable Subject Matter
Claims 2-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 2
The prior art does not disclose or suggest the claimed “a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing” in combination with the remaining elements as set forth in claim 2.




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamoshida et al. PG. Pub. No.: US 2012/0093523 A1 discloses the cartridges slot, the left guide of each cartridge slot is provided with the cartridge locking member, which is supported by a shaft so that it is rotatable about the shaft. Each cartridge slot is also provided with the tension spring, which is anchored to a spring hanger and one end of the locking member, remaining thereby tensioned (stretched). The locking member has a pressure applying portion for properly positioning, and keeping properly positioned, a cartridge, and a portion by which the locking member is pushed upward by a cartridge. Thus, the aforementioned one end of the locking member is under the tensile force from the tension spring (remaining pulled by spring). Therefore, as a cartridge is inserted all the way into a cartridge slot, the positioning-pressure applying portion of the locking member presses the projection of the cartridge toward the cartridge positioning surfaces. As for the portion by which the locking member is pushed upward by a cartridge, as a cartridge is inserted into a cartridge slot, the positioning projection comes into contact with the portion, and pushes the portion against the resiliency of the tension spring so that the locking member rotates, however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.
Matsuo US PATENT No.: US 5,052,671 discloses a first and second rotatable cassette units, are each provided with an outer box, and a rotatable cassette (copy material orientation changing means) installed in the outer box, for storing copy paper sheets of a predetermined size. The rotatable cassette is provided with a rotating plate (not shown) for raising the copy paper inside the rotatable cassette according to the decrease in the amount of copy paper. On the bottom wall of the outer box, there is mounted a cassette support plate (supporting member), which central portion is separated from the bottom wall of the outer box. In the central portion of the cassette support plate, there is formed a guide hole in the shape of a long hole in the paper feed direction. In the central portion on the external face of the rotatable cassette, a guide shaft (guiding member) that is set in the guide hole, is mounted so as to project downwards, however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.
Sato et al. PG. Pub. No.: US 2015/0050045 A1 discloses the sheet discharge rollers is an example of a second roller; the sheet discharge tray is an example of a discharge portion and a tray; and the flatbed scanner is an example of an image reading unit. Further, the bottom wall is an example of one side wall; the second groove 56 is an example of a guide portion; and the small width portion is an example of a first guide portion. Further, the sheet opening is an example of a first opening; the mounting/removing guide wall is an example of a wall portion; the process opening is an example of an opening; the top cover is an example of a cover; the rotation shaft is an example of a rotation shaft; the cover guide is an example of a second guide portion; , however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.
Hirose et al. PG. Pub. No.: US 2003/0185584 A1 discloses a main body frame made of metal, which includes a main body frame left side surface and a main body frame right side surface. The main body frame supports various units of the laser printer. The receiving section left side surface and the receiving section right side surface are made of resin and provided on the inner surface sides of the main body frame left and right side surfaces. The inner surface sides of the receiving section left side surface and the receiving section right side surface define the sides of the cartridge receiving section. The guide grooves are provided on the left side surface and the right side surface and have slant downward and rearward from the main body case front plate side toward an image formation position below the scanner unit. The pair of left and right guide grooves are each formed in an exaggerated U-shaped groove in a side view. The rotation center shaft of the photosensitive drum projects from the left and right sides of the process cartridge in between upper and lower surfaces of the grooves at a , however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.

Lin PG. Pub. No.: US 2017/0300007 A1 discloses at least one end plate of the process cartridge is provided with an installation guiding part protruding from the end plate, and the installation guiding part may cooperate with the respective guide rail on the main body of the imaging device, to guide the installation of the process cartridge. In the process cartridge according to this embodiment, the first end plate is provided with a first installation guiding part, the second end plate is provided with a second installation guiding part, and the drive coupler is at the same side as the second end plate. Further, the first installation guiding part and the second installation guiding part are distributed at two sides of the photosensitive drum rotation axis, for example, the first installation guiding part is located ahead of the second installation guiding part. The first installation guiding part has a first guiding slope extending rearward from a front end of the first installation guiding part, however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.
Akimoto JP 06255810A discloses a sheet feed tray is provided with front/rear side fences and an end fence restricting the stacking of a sheet bundle, a moving bottom plate rocked while a rotating fulcrum near the rear end serves as the axis and , however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.
Sugimura et al. PG. Pub. No.: US 2005/0207783 A1 the process cartridge on the upper face of this small cover, making the bottom projections of the process cartridge engaged with the bottom guides of the small cover. Then, the user pushes the process cartridge into the depth (in a backward direction). The pushed process cartridge is guided by the bottom guides to slide along the upper face of the small cover, and conveyed up to such a position that the photosensitive body rotation shafts of the process cartridge may be guided by the side guides of the image forming apparatus body. When the process cartridge is further pushed in the backward direction to the depth inside the image forming apparatus body, the process cartridge is guided by the side guides and conveyed to the position where the pressed pieces of the process cartridge come into contact with the cartridge pressing pieces of the small cover, however is silent on a deflectable deflection slider is provided at the bottom of the housing, and the deflection slider is arranged on the housing by a rotation shaft and is rotatable relative to a surface of a bottom wall of the housing.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852